DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 04/15/2022 for response of the office action mailed on 02/03/2022. No claims are added or cancelled. Therefore, claims 1-20  are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9, 11-12, 16-17 and 19  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouchi et al. (2017/0202025 as submitted in IDS), Ouchi hereinafter.  Ouchi teaches all of the limitations of the specified claim with the following reasoning that follows.

Re. Claims 1 and 11, Ouchi teaches a method for monitoring a Physical Downlink Control Channel (PDCCH) (Fig. 1 & ¶0094 - As a method of signaling (notifying and broadcasting) control information to the terminal device 1 from the base station apparatus 3, PDCCH signaling which is signaling through the PDCCH. Fig. 1 & ¶0516 - The terminal device 1 may configure the DRX by the RRC accompanying by the DRX function in order to control the activation (whether or not to perform the PDCCH monitoring) of the PDCCH monitoring of the terminal device 1 for the C-RNTI, TPC-PUCCH-RNTI, TPC-PUSCH-RNTI, and SPS-RNTI of the terminal device 1.) and a terminal device (Fig.1, 1A-C/Fig.7) , comprising: a transceiver (Fig. 7, 105/107), configured to receive a first message sent by a network device (Fig. 1 & ¶0516 - The terminal device 1 may configure the DRX by the RRC accompanying by the DRX function in order to control the activation (whether or not to perform the PDCCH monitoring) of the PDCCH monitoring of the terminal device 1 for the C-RNTI, TPC-PUCCH-RNTI, TPC-PUSCH-RNTI, and SPS-RNTI of the terminal device 1. …In order to perform the DRX, a plurality of timers (onDurationTimer, drx-InactivityTimer, and drx-RetransmissionTimer) is configured for the terminal device 1. A cycle (longDRX-Cycle or shortDRX-Cycle) and a start offset (drxStartOffset) are configured, and thus, a subframe in which the PDCCH (PDCCH is received by the terminal device 1,  sent by the base station 3 as shown in Fig.1 and the first message is PDCCH) is monitored during the DRX is configured), wherein the first message indicates a first time length (Fig. 1 & ¶0516 - A period during which the PDCCH can be monitored during the DRX is referred to as an active time. Here, active time, the period during which the PDCCH is monitored by the terminal device 1 in Fig. 1 during the DRX, is termed as first time length ), and/or indicates whether to monitor a Physical Downlink Control Channel (PDCCH) within the first time length (Fig. 1 & ¶0516 - The terminal device 1 may configure the DRX by the RRC accompanying by the DRX function in order to control the activation (whether or not to perform the PDCCH monitoring) of the PDCCH monitoring of the terminal device 1. …. A period during which the PDCCH can be monitored during the DRX is referred to as an active time); and 10a processor (Fig. 7, 103), configured to monitor the PDCCH according to the first message (Fig.1 & ¶0516 - The terminal device 1 may configure the DRX by the RRC accompanying by the DRX function in order to control the activation (whether or not to perform the PDCCH monitoring) of the PDCCH monitoring of the terminal device 1 ..A cycle (longDRX-Cycle or shortDRX-Cycle) and a start offset (drxStartOffset) are configured, and thus, a subframe in which the PDCCH is monitored during the DRX is configured. .. A period during which the PDCCH can be monitored during the DRX is referred to as an active time).

Re. Claims 2 and 12, Ouchi teaches claims 1 and 11.
Ouchi further teaches wherein if the first message indicates the first time length (Fig. 1 & ¶0516 - The terminal device 1 may configure the DRX by the RRC accompanying by the DRX function in order to control the activation (whether or not to perform the PDCCH monitoring) of the PDCCH monitoring of the terminal device 1 …In order to perform the DRX, a plurality of timers (onDurationTimer, drx-InactivityTimer, and drx-RetransmissionTimer) is configured for the terminal device 1. A cycle (longDRX-Cycle or shortDRX-Cycle) and a start offset (drxStartOffset) are configured, and thus, a subframe in which the PDCCH (PDCCH is received by the terminal device 1,  sent by the base station 3 as shown in Fig.1 and the first message is PDCCH) is monitored during the DRX is configured…A period during which the PDCCH can be monitored during the DRX is referred to as an active time), the processor (Fig. 7, 103) is specifically configured to: determine the first time length according to the first message and determine whether to 15monitor the PDCCH within the first time length according to first configuration information, wherein the first configuration information indicates whether to monitor the PDCCH within the first time length (Fig.1/Fig.7 & ¶0516 - The terminal device 1 may configure the DRX by the RRC accompanying by the DRX function in order to control the activation (whether or not to perform the PDCCH monitoring) of the PDCCH monitoring of the terminal device 1 ..A cycle (longDRX-Cycle or shortDRX-Cycle) and a start offset (drxStartOffset) are configured, and thus, a subframe in which the PDCCH is monitored during the DRX is configured. Parameters (drxShortCycleTimer and shortDRX-Cycle) related to short DRX may be configured .. A period during which the PDCCH can be monitored during the DRX is referred to as an active time).

Re. Claims 6 and 16, Ouchi teaches claims 1 and 11.
Ouchi further teaches wherein if the first message indicates whether to monitor the PDCCH within the first time length (Fig. 1 & ¶0516 - The terminal device 1 may configure the DRX by the RRC accompanying by the DRX function in order to control the activation (whether or not to perform the PDCCH monitoring) of the PDCCH monitoring of the terminal device 1 …In order to perform the DRX, a plurality of timers (onDurationTimer, drx-InactivityTimer, and drx-RetransmissionTimer) is configured for the terminal device 1. A cycle (longDRX-Cycle or shortDRX-Cycle) and a start offset (drxStartOffset) are configured, and thus, a subframe in which the PDCCH (PDCCH is received by the terminal device 1,  sent by the base station 3 as shown in Fig.1 and the first message is PDCCH) is monitored during the DRX is configured…A period during which the PDCCH can be monitored during the DRX is referred to as an active time) ; the processor (Fig. 7, 103) is specifically configured to: determine the first time length according to second configuration information and 15determine whether to monitor the PDCCH within the first time length according to the first message. wherein the second configuration information indicates the first time length. (Fig.1/Fig.7 & ¶0516 - The terminal device 1 may configure the DRX by the RRC accompanying by the DRX function in order to control the activation (whether or not to perform the PDCCH monitoring) of the PDCCH monitoring of the terminal device 1 ..A cycle (longDRX-Cycle or shortDRX-Cycle) and a start offset (drxStartOffset) are configured, and thus, a subframe in which the PDCCH is monitored during the DRX is configured. Parameters (drxShortCycleTimer and shortDRX-Cycle) related to short DRX may be configured .. A period during which the PDCCH can be monitored during the DRX is referred to as an active time).

Re. Claims 7 and 17, Ouchi teaches claims 1 and 11.
Ouchi further teaches wherein if the first message indicates the first time length and indicates whether to monitor the PDCCH within the first time length (Fig. 1 & ¶0516 - The terminal device 1 may configure the DRX by the RRC accompanying by the DRX function in order to control the activation (whether or not to perform the PDCCH monitoring) of the PDCCH monitoring of the terminal device 1 …In order to perform the DRX, a plurality of timers (onDurationTimer, drx-InactivityTimer, and drx-RetransmissionTimer) is configured for the terminal device 1. A cycle (longDRX-Cycle or shortDRX-Cycle) and a start offset (drxStartOffset) are configured, and thus, a subframe in which the PDCCH (PDCCH is received by the terminal device 1,  sent by the base station 3 as shown in Fig.1 and the first message is PDCCH) is monitored during the DRX is configured…A period during which the PDCCH can be monitored during the DRX is referred to as an active time); the processor (Fig. 7, 103) is specifically configured to: 20determine the first time length and whether to monitor the PDCCH within the first time length according to the first message (Fig.1/Fig.7 & ¶0516 - The terminal device 1 may configure the DRX by the RRC accompanying by the DRX function in order to control the activation (whether or not to perform the PDCCH monitoring) of the PDCCH monitoring of the terminal device 1 ..A cycle (longDRX-Cycle or shortDRX-Cycle) and a start offset (drxStartOffset) are configured, and thus, a subframe in which the PDCCH is monitored during the DRX is configured. Parameters (drxShortCycleTimer and shortDRX-Cycle) related to short DRX may be configured .. A period during which the PDCCH can be monitored during the DRX is referred to as an active time).

Re. Claims 9 and 19, Ouchi teaches claims 1 and 11.
Ouchi further teaches wherein a unit of the first time length is a time slot or a millisecond. (Fig. 1 & ¶0516 - Fig. 1 & ¶0516 - a subframe in which the PDCCH is monitored during the DRX is configured…A period during which the PDCCH can be monitored during the DRX is referred to as an active time. Fig. 2-3 & ¶0096 - Each subframe has a length of 1 ms, and is defined by two continuous slots. Each slot has a length of 0.5 ms.)

                                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi, in view of Zhang et al. (2020/0245395), Zhang hereinafter.

Re. Claims 10 and 20, Ouchi teaches claims 1 and 11.
Yet, Ouchi does not expressly teach  wherein the terminal device is in a Radio Resource Control (RRC) connection state. 
However, in the analogous art, Zhang explicitly discloses wherein the terminal device is in a Radio Resource Control (RRC) connection state. (Fig. 1-27  & ¶0362 - MAC entity may be configured by RRC with a DRX functionality that controls the UE's PDCCH monitoring. When in RRC_CONNECTED mode, if DRX is configured, the MAC entity may monitor the PDCCH discontinuously using the DRX operation specified herein; otherwise the MAC entity monitors the PDCCH continuously).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ouchi’s invention of a system and a method for improving transmission efficiency in a communication system between a base station and a terminal device to include Zhang’s invention of enhanced connected mode DRX (discontinuous reception) procedure for NR (New Radio), because it provides an efficient  mechanism for DRX operations by supporting multiple DRX configurations and switching between multiple configuration, in turns,   addresses  the impact of multiple SR (Scheduling Request) configurations in NR (New Radio) to DRX operation. (¶0007, Zhang)




Allowable Subject Matter
Claims 3-5, 8, 13-15 and 18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 3 –  wherein the first message is PDCCH, and the first message indicates the first time length through at least one bit in first Downlink Control Information (DCI) transmitted on the first message; determining, by the terminal device, the first time length according to the first message comprises: determining, by the terminal device, the first time length according to the at least one bit..
Claim 4 –  wherein the first message is an identification sequence, and the first message indicates the first time length through at least one identification sequence; determining, by the terminal device, the first time length according to the first message comprises: determining, by the terminal device, the first time length according to the at least one identification sequence.
Claim 5 –   wherein if the first message indicates the first time length, and  the first message indicates the first time length by indicating a numerical relationship between a first parameter and the first time length, wherein the first parameter is a Discontinuous Reception (DRX) parameter or a first time parameter; monitoring, by the terminal device, the PDCCH according to the first message comprises: determining, by the terminal device, the first time length according to the first message and the first parameter, and determining whether to monitor the PDCCH within the first time length according to first configuration information, wherein the first configuration information indicates whether to monitor the PDCCH within the first time length
Claim 8 – wherein if the first message indicates the first time length and indicates whether to monitor the PDCCH within the first time length, wherein the first message indicates the first time length by indicating a numerical relationship between a first parameter and the first time length, and the first parameter is a Discontinuous Reception (DRX) parameter 25or a first time parameter; monitoring, by the terminal device, the PDCCH according to the first message comprises: determining, by the terminal device, the first time length according to the first message and the first parameter, and determining whether to monitor the PDCCH within the first time PCT/CN2019/074661 length according to the first message.
Claim 13 –  wherein the first message is PDCCH, and the first message indicates the first time length through at least one bit in first Downlink Control Information (DCI) transmitted on the first message; the processor  is specifically configured to: determine the first time length according to the at least one bit.
Claim 14 –  wherein the first message is an identification sequence, and the first message indicates the first time length through at least one identification sequence; the processor  is specifically configured to: 3 determine the first time length according to the at least one identification sequence.
Claim 15 –   wherein if the first message indicates the first time length, the first message indicates the first time length by indicating a numerical relationship between a first parameter and the first time length, wherein the first parameter is a Discontinuous Reception (DRX) parameter or a first time parameter; the processor is specifically configured to: determine the first time length according to the first message and the first parameter, and determine whether to monitor the PDCCH within the first time length according to first configuration information, wherein the first configuration information indicates whether to monitor the PDCCH within the first time length.
Claim 18 – wherein if the first message indicates the first time length and indicates whether to monitor the PDCCH within the first time length, wherein the first message indicates the first time length by indicating a numerical relationship between a first parameter and the first time length, and the first parameter is a Discontinuous Reception (DRX) parameter or a first time parameter; the processor is specifically configured to: determine the first time length according to the first message and the first parameter, and determine whether to monitor the PDCCH within the First time length according to the first message.







Response to Arguments
Earlier claim objections for claims 1, 11 and 13-14 have been withdrawn following amended claim languages.
Applicant's arguments filed on 04/15/2022 have been fully considered but they are not persuasive.

Regarding remarks in pages 8-9 for independent claim , applicant argues that Ouchi fails to teach, ” wherein the first message indicates a first time length, and/or indicates whether to monitor a Physical Downlink Control Channel (PDCCH) within the first time length “.  Examiner respectfully disagrees with the applicant. As mentioned in the §102 rejection, Ouchi discloses a period during which the PDCCH can be monitored during the DRX is referred to as an active time.,. Here, active time, the period during which the PDCCH is monitored by the terminal device 1 in Fig. 1 during the DRX, is termed as first time length. Ouchi further discloses that the terminal devices (e.g., Fig. 1 terminal devices 1 A-C) may configure the DRX by the RRC accompanying by the DRX function in order to control the activation (whether or not to perform the PDCCH monitoring) of the PDCCH monitoring of the terminal device 1. See ¶0516 along with Fig. 1. Also, the first message is PDCCH, which is monitored by the terminal devices (e.g., Fig. 1 terminal devices 1 A-C) during the DRX,  as configured by the network device (e.g., Base station, 3). 

The above disclosures by Ouchi,  is quite similar to the instant application at least in ¶0020, where it recites, “the first message is PDCCH, and the first message indicates whether to monitor the PDCCH within the first time length through a first bit in the first DCI transmitted on the first message “, also in ¶0282 along with Fig.4, where it further recites, “The network device may send a first message (the first message is PDCCH) to the terminal device, the first message contains DCI of current scheduling, and the DCI of current scheduling carries information indicating the time length X, and an indication that the PDCCH does not need to be monitored within the time length X “. That is, the active time for a terminal device to monitor PDCCH is the time length X, a very similar concept as disclosed by Ouchi supra, a sharp contrast  to applicant’s remarks at least in page 9 of remarks as submitted on 04/15/2022.


For these reasons, it is maintained that independent claim 1 is anticipated by Ouchi.
For  similar reasons, it is maintained that independent claim 11 is also, anticipated by Ouchi.
As all other dependent claims depend either directly or indirectly from the independent claim  1 and  11,  similar rationale also applies to all respective dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C./Examiner, Art Unit 2467 

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467